 334DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.United Electrical,Radio and MachineWorkers of America, Local 1004, andInternationalBrotherhoodof ElectricalWorkers, Local 1710, AFL-CIO,are labororganizationswithin themeaning of Section2(5) of the Act.3.By contributing support to theIBEW,Respondent has engaged in unfairlabor practices within the meaning of Section8(a)(2) of the Act.4.By discriminating with respect to terms and conditions of employment, Re-spondent has engaged in unfair labor practices within the meaning of Section:8(a)(3) of the Act.5.By the foregoing conduct, Respondent has interferedwith,restrained, andcoerced its employees in the exercise of the rights guaranteed by Section 7 of the.Act, therebyengaging in unfair labor practices within the meaning of Section8(a)(1) of the Act.[Recommendations omitted from publication.]National By-Products Company1andInternationalBrother-hood of Teamsters,Chauffeurs,Warehousemen&Helpers ofAmerica, LocalNo. 452,Petitioner.CaseNo. 30-RC-1451..December 5, 1958DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9(c) of the NationalLabor Relations Act, a hearing was held before F. T. Frisbey, hear-ing officer. The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman Leedom and Members Bean and Fanning].Upon the entire record in this case, the Board finds :1.Capitol Rendering Company, named as the Employer in thepetition and herein called Capitol, as well as Greeley Rendering Com-pany and Sterling Rendering Company, herein respectively calledGreeley and Sterling, are all local unincorporated branches of Na-tionalBy-Products Company, an Iowa corporation, herein calledNational. The record establishes that Dunn, the general manager ofCapitol, is directly responsible to National for the operations ofCapitol,Greeley, and Sterling, including the operations involvingthe employees designated in the petition, and that the payroll andbookkeeping necessary to the personnel administration of thesebranches is handled through National's central office in Des Moines,Iowa. On these facts, we find that National is the Employer of theemployees designated in the petition.Capitol contends that as it is not the Employer and as the petitionnamed, and was served upon, Capitol and not Employer, the petitionis defective.We do not agree.General Manager Dunn, a representa-1The case caption is amended to reflect the correct name of the Employer as establishedby evidence adduced at the hearing and set forth hereinafter.122 NLRB No. 48. NATIONAL BY-PRODUCTS COMPANY335'tive of National, was present throughout the hearing, the petitionclearly designated the employees sought, and there is no claim ofsurprise or prejudice. In these circumstances, we find that the Em-ployer was not prejudiced by the misnomer and that service of thepetition and other formal papers upon Capitol constituted proper-service upon the Employer.2 We further find that the Employer isengaged in commerce within the meaning of the Act and that itwould effectuate the policies of the Act to assert jurisdiction in this.proceeding.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.Greeley and the Intervenor, Amalgamated Meat Cutters and'Butcher Workmen of North America, Local No. 634, AFL-CIO, areparties to a contract covering 2 of the 12 employees sought by thePetitioner. The Employer asserts that this contract is a bar. How-ever, as the Intervenor has disclaimed any interest in representingany of the employees involved in this proceeding including the two.aboveinentioned employees, we find that this contract is not a bar.'We therefore find that a question affecting commerce exists concern-ing the representation of employees of the Employer within themeaning of Section 9(c) (1) and Section 2(6) and (7) of the Act.4.The Employer operates processing plants in Denver, Montrose,,and Pueblo, Colorado, and stations at Greeley and Sterling. For-merly Greeley and Sterling were also processing plants, but they arenow merely pickup stations for the Denver plant. It is the employeeswho work out of Greeley and Sterling whom the Petitioner seeks to,represent. This unit would consist of the Greeley, Loveland, FortCollins, Longmont, and Sterling, Colorado, and Sidney, Nebraska,areas, including drivers operating between Greeley and Denver; the,Employer contends that this unit is inappropriate.The Employer, in effect, alleges a lack of integration between these,two stations. Drivers headquartered at Greeley collect materials fromthe Fort Collins, Loveland, Longmont, and Greeley areas; similar'drivers at Sterling collect from the Sterling and Sidney areas. Theforemen at Greeley and Sterling transport the materials fromGreeley and Sterling to Denver. Although there is no interchange ofdrivers between Greeley and Sterling, both stations service the samegeographical area and are under the overall supervision of GeneralManager Dunn at Denver, who determines drivers' routes and pickup,areas.Greeley and Sterling service only the Denver processing plant,,and there is no evidence that the other processing plantsare inte-grated with the operations involved herein. No labororganization2 SeeCoro,Inc.,105 NLRB 718;Frost Lumber Industries,101 NLRB 659;Harding'College,99 NLRB 957.3SeeWTOP,Inc.,114 NLRB 1236, 1237. 336DECISIdNS OF NATIONALLABOR RELATIONS BOARDseeks to represent these drivers as part of a larger unit and exceptas noted above, there is no bargaining history affecting these em-ployees. In view of all circumstances, therefore, we find that thedrivers at Greeley and Sterling have a sufficient community of in-terest to warrant their establishmentas a separateappropriate unit .4We find, accordingly, that all metropolitan and territorial driversheadquartered at the Employer's Greeley and Sterling, Colorado,pickup stations and serving the Greeley, Loveland, Fort Collins,Longmont, and Sterling, Colorado, and Sidney, Nebraska,areas, ex-cluding all supervisors 5 within the meaning of the Act, constitute aunit appropriate for the purposes of collective bargaining within themeaning of Section 9(b) of the Act.5.The Employer in effect contends that the employees are not en-titled to an immediate election because the Greeley and Sterling plantsmay be reconverted to processing, or in the event that they are not,all drivers may be hired on a contract basis. As these possibilitiesappear wholly speculative, we find no merit in the Employer's con-tention and shall therefore direct an immediate election.e[Text of Direction of Election omitted from publication.]*Chemical Express,117 NLRB 29.s As the record establishes that the foremen at Greeley and Sterling responsibly directthe work of the other drivers, and have and exercise the authority to hire and discharge,we find,they are supervisors and shall exclude them from the unit.We shall also ex-clude the two contract drivers at Sterling who collect materials from the Fort Morgan,Wray, and Otis areas, in view of the parties' agreement that they are not employees.6 Standard Automotive Manufacturing Company,109 NLRB 720.Bemis Bro. Bag Co.andWarehouse Union Local 12, Inter-national Brotherhood of Teamsters,Chauffeurs, Warehouse-men and Helpers of America,' Petitioner.Case No. 20-RC-3644.December 5, 1958DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed underSection 9(c) of the NationalLabor Relations Act, a hearing was held before Shirley N. Bingham,hearing officer. The hearing officer's rulings made at the hearing arefree from. prejudicial error and are hereby affirmed .21Herein,called Local 12.s At the hearing,TextileWorkers Union of America,Local 71,AFL-CIO, herein calledTextileWorkers, serveda subpoena dudes tecumon Local 12,requiring it, to producebooks,and records or other evidence of payments made in the form of strike benefits tothe Employer's employees.At the same time counsel for Textile Workers made certainregcarks'about;both Local.12 and its parent International Union_Local 12 sled apetitionto revokesubpoena duces tecumand moved to strike the remarks of counsel for TextileWorkers.The hearing. officer. revoked the subpena,and granted the motion to strike.It appears from the statements made at the hearing by counsel for Textile Wprkery that122 NLRB No. 52.